Order entered October 30, 2020




                                        In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00851-CR

                   DESMOND RENARD FISHER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                    Trial Court Cause No. F19-00024-Y

                                        ORDER

      The clerk’s and reporter’s records were timely filed. After appellate counsel

Valencia Bush was appointed on March 17, 2020, we ordered appellant’s brief due

on May 4, 2020. When no brief was filed, we notified counsel by letter dated May

6, 2020, and directed her to file appellant’s brief and a proper motion to extend

time within ten days. On June 3, 2020, we abated for a hearing to determine why

appellant’s brief had not been filed.
      In early August, the trial court asked for additional time to hold the hearing.

Several days later, Ms. Bush file a motion to supplement the record and extend the

time for filing appellant’s brief. Court reporter Trashuna Salaam then requested

additional time to file a supplemental reporter’s record of an April 15, 2019

hearing, and the trial court’s August 11 and August 20 hearings on the lack of an

appellate brief. We reinstated the appeal, granted the court reporter’s request for

additional time, and extended the time for filing appellant’s brief. The

supplemental reporter’s records were filed in late August. Appellant’s brief, which

was due October 5, 2020, has not been filed, and we have had no communication

from Ms. Bush.

      We ORDER Valencia Bush removed as appellant’s appointed attorney of

record.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal and to transmit a supplemental record containing the order appointing

new counsel to this Court within FIFTEEN DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; to Felicia Pitre, Dallas

County District Clerk; to Valencia Bush; and to the Dallas County District

Attorney’s Office.
      We ABATE the appeal to allow the trial court to comply with this order.

The appeal will be reinstated fifteen days from the date of this order or when the

order appointing new counsel is received.



                                            /s/   CORY L. CARLYLE
                                                  JUSTICE